ORDER
PER CURIAM.
The Treasurer of the State of Missouri as Custodian of the Second Injury Fund appeals from the Labor and Industrial Relations Commission’s final award that found Daneen Pennington to be permanently and totally disabled as a result of a primary work injury and a preexisting injury. The Second Injury Fund contends the Commission’s award is not supported by competent and substantial evidence. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the final award.
AFFIRMED. Rule 84.16(b)